  Case 19-34447      Doc 30    Filed 03/31/21 Entered 03/31/21 16:05:21            Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     19-34447
TAMIKA S. RUSHING,                          )
                                            )               Chapter: 13
                                            )
                                                            Honorable Deborah L. Thorne
                                            )
                                            )
               Debtor(s)                    )

         ORDER TO EXTEND TIME TO FILE CLAIM ON BEHALF OF CREDITOR

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given to the parties entitled thereto:

  It is hereby ORDERED:

  1) The Claim filed on behalf of the IL Department of Employment Security is allowed, and shall be
paid pursuant to the provisions of the Chapter 13 plan.




                                                         Enter:


                                                                  Honorable Deborah L. Thorne
Dated: March 31, 2021                                             United States Bankruptcy Judge

 Prepared by:
 Christine H. Clar, ARDC #6202332
 Attorney for the Debtor
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847/520-8100
 davidsiegelbk@gmail.com
